Alexander, J.
(concurring) — I agree with the majority’s conclusion that the summary judgments entered against Jerry Yarmouth should be reversed and the cases remanded for trials focusing on the issue of whether or not Yarmouth knew that J & R Interiors, Inc. had been dissolved. I write specially only for the purpose of indicating my disagreement with the majority’s suggestion to the respondents that if the trial court should find on remand that Yarmouth is not liable for the debts their “proper course of action is to pursue the ‘new’ J & R for the debts of the dissolved corporation.” Majority op. at 371. It is not, in my view, appropriate for this or any other court to render such advice and thereby stir up future litigation. Yarmouth’s liability was the only issue before us, and once we determined the issues relating to Equipto’s and Draper’s causes of action against him we should have gone no further.